Name: Commission Regulation (EEC) No 2088/76 of 24 August 1976 amending for the eighth time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: plant product;  tariff policy
 Date Published: nan

 25 . 8 . 76 Official Journal of the European Communities No L 234/9 COMMISSION REGULATION (EEC) No 2088/76 of 24 August 1976 amending for the eighth time Regulation (EEC) No 2042/75 on special detailed rules for the application of the system of import and export licences for cereals and rice (c) in the case of Europe , including Malta , Turkey and the USSR, the non-member country of destination . In this case the destination must be entered in section 13 of the licence and the licence shall carry the obligation to export to the said destina ­ tion . 2 . However, entry of the destination as provided for in paragraph 1 may be made after the licence is issued . In this case it must be entered not later than two months following the day of issue of the licence within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/75 . 3 . Where application for the export licence provided for in paragraph 1 is submitted with no mention of one of the destinations listed in that paragraph , one of the following entries shall be made in section 18 :  " licence unusable unless section 13 is completed (Article 9a of Regulation (EEC) No 2042/75)", THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 11 43/76 (2 ), and in particular Article 12 (2) and the second subparagraph of Article 26 (3 ) thereof, Whereas Council Regulation (EEC) No 1381 /76 ( 3 ) laid down certain special provisions with respect to export licences for malt by amending Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and rice (4 ), as last amended by Regulation (EEC) No 1 902/76 ( 5 ) ; Whereas certain practical difficulties were encoun ­ tered where these provisions came to be applied ; whereas the intent of the measure adopted by Council Regulation (EEC) No 1381 /76 should therefore be clarified ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals , HAS ADOPTED THIS REGULATION : Article 1 Article 9a of Regulation ( EEC) No 2042/75 is amended as follows : 'Article 9u 1 . By way of derogation from Article 9 , the export licence for products falling within Common Customs Tariff heading No 11.07 shall be valid from its day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193 /75 until the end of the 11th month following, where application is made for export to :  "certificat non utilisable en 1 absence de la mention prÃ ©vue a la case 13 (article 9 bis du rÃ ¨glement (CEE) n 0 2042/75)",  licensen uanvendelig uden den fastsatte angi ­ velse i rubrik 13 (artikel 9a i forordning (EÃF) nr . 2042/75)",  " titolo non utilizzabile in mancanza dell indica ­ zione prevista nella casella 13 (articolo 9 bis del regolamento (CEE) n . 2042/75)",  Lizenz nicht verwendbar, da die in Feld 13 vorgesehene Angabe fehlt (Artikel 9a der Verordnung (EWG) Nr. 2042/75)", (a ) Zone VI as defined in Regulation ( EEC) No 306/76 ;  certificaat onbruikbaar zonder de vermelding in vak 13 (artikel 9 bis van Verordening ( EEG) nr . 2042/ 75 )".( b ) a sub-zone defined in the abovementioned Regulation in the case of destinations not provided for under (c) ; Upon being informed by the holder of the export certificate of a destination which complies with the provision of paragraph 1 , the issuing authority shall insert this destination in section 13 and shall endorse section 18 with its stamp and one of the following phrases : (&gt;) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (-') OJ No L 130 , 19 . 5 . 1976 , p. 1 . ( 3 ) OJ No L 156 , 17 . 6 . 1976 , p. 16 . (  ») OJ No L 213 , 1 1 . 8 . 1975 , p. 5 . ( 5 ) OJ No L 207, X. 8 . 1976 , p. . 35. No L 234/ 10 25 . 8 . 76Official Journal of the European Communities  "compulsory destination communicated on  "destination obligatoire communiquÃ ©e le . . . ,  obligatorisk bestemmelsessted meddelt den  "verplichte bestemming medegedeeld op . .  destinazione obbligatoria comunicata il . .  verbindliche Bestimmung am . . . mitgeteilt . units of account per metric ton . In such case the security :  shall be forfeited if notification of one of the destinations referred to in Article 9a ( 1 ) has not been received within the time allowed in accor ­ dance with the provisions of the same Article ;  shall be released , by way of derogation from Article 17 (2) of Regulation (EEC) No 193/75, only on production of proof that the product has reached its destination ; such proof shall be furnished in accordance with Article 11 ( 1 ) of Regulation (EEC) No 192/75 .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 4 . By way of derogation from Article 3 of Regu ­ lation (EEC) No 193 /75, the rights deriving from the licence referred to in this Article shall not be transferable .' Article 2 The second subparagraph of Article 12 ( 1 ) (d ) of Regu ­ lation ( EEC) No 2042/75 is amended as follows : 'However, in the case of licences issued in accor ­ dance with Article 9a, the security shall be 20 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 August 1976 . For the Commission Henri SIMONET Vice-President